Citation Nr: 0326651	
Decision Date: 10/07/03    Archive Date: 10/15/03	

DOCKET NO.  02-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a heart disability, 
characterized as palpitations or premature ventricular 
contractions (PVC).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran retired after performing active military service 
from September 1980 to January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied service connection for 
heart disability.  


REMAND

Review of the claims folder discloses that at no time has the 
veteran been informed of the laws and regulations applicable 
to the Veterans Claims Assistance Act of 2000 (VCAA), nor has 
she specifically been advised by the RO of the evidence that 
she must submit and the evidence which VA would collect on 
her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The U.S. Court of Appeals for Veterans Claims 
(Court) has routinely vacated and remanded Board decisions 
for this particular defect in procedural due process.  

The issue presented in this case is fairly straightforward.  
The veteran is shown to have a history of premature 
ventricular contractions (PVC) or heart palpitations which 
commenced during service.  An award of service connection, 
however, must be based on a finding of "disability" from 
injury or disease, and is not warranted where some particular 
abnormality is identified which does not result in any degree 
of disability.  Disability of the heart was not clearly 
identified during service.  

A May 2001 VA examination report acknowledged heart 
palpitations but stated that they were "without sequelae or 
hemodynamic significance."  A medical opinion based upon 
review of the claims folder, and consistent with VCAA 
provision 38 U.S.C.A. § 5103A(d)(2), stated that a November 
1995 echocardiogram revealed a "trace" of mitral 
insufficiency but with an ejection fraction of 80 percent 
"which is greater than expected."  Treadmill testing done 
in May 2001 revealed normal findings without indication of 
ischemic heart disease or valvular disease.  This physician's 
opinion was that review of the claims folder revealed "no 
evidence of cardiac disease."

In her October 2001 notice of disagreement and August 2002 
substantive appeal, the veteran has requested a follow-on 
echocardiogram.  The question presented is whether such 
additional testing is warranted under the duty to assist by 
VCAA.  

This case is REMANDED to the RO for the following action:

1.  The RO must review the veteran's 
claims folder and issue a notification 
which properly satisfies the duty to 
notify in VCAA.  The notification should 
specifically point out that the evidence 
necessary to substantiate her claim would 
include evidence of heart disability or 
disease sufficient for an award of 
service connection.  This notice must 
include a statement of what evidence the 
veteran is responsible for providing and 
what evidence VA will obtain or attempt 
to obtain on her behalf.  The veteran 
should be provided with medical release 
forms to be properly completed if she 
identifies any private medical evidence 
which she requests the RO to collect on 
her behalf.  The RO should ensure that it 
collects any relevant VA or other 
Government or private treatment records 
for inclusion in the claims folder.  

2.  The RO should arrange for a VA 
cardiovascular examination to determine 
the nature of any cardiovascular 
disability.  The examiner should be 
specifically requested to indicate 
whether the veteran has an identifiable 
disability of the heart related to the 
"abnormalities" shown in service (as 
opposed to one or more abnormalities 
which do not result in any disablement or 
malfunction of the cardiovascular 
process).  A complete explanation for any 
opinion provided would be essential.  

3.  After complying with the VCAA duties 
to assist and notify, the RO should again 
address the veteran's claim and, if the 
benefit sought on appeal is not allowed, 
issue her and the representative a 
supplemental statement of the case.  The 
veteran and representative must be 
provided an opportunity to respond, and 
the case should thereafter be returned to 
the Board after compliance with all 
appellate procedures.  The veteran need 
do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


